In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00107-CR



      CHADRICK MANDREAL JONES, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 7th District Court
                  Smith County, Texas
              Trial Court No. 007-1036-11




       Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER
        Chadrick Mandreal Jones, appellant, has filed an objection to the State’s proposed

supplementation of the clerk’s record in his appeal to include a bill of costs that was prepared

and filed only in response to a point of error raised in appellant’s brief. The Smith County

District Clerk has tendered a supplemental clerk’s record containing this document to this Court.

We direct that it be filed in this case.

        Because the clerk’s record is now substantively different than when appellant’s brief was

filed, we also, however, grant Jones’ additional request to provide additional briefing on any

matter touching on the bill of costs or the propriety of its filing by this Court as part of the record

in this case. Appellant’s supplemental brief should be filed within twenty-one days of the date of

this order, by January 2, 2013.

        The State’s brief will be due within thirty days of the date on which appellant’s

supplemental brief is filed.

                IT IS SO ORDERED.

                                                       BY THE COURT

Date: December 11, 2012




                                                  2